Citation Nr: 1124747	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  03-17 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a bilateral hip disorder.  

2. Entitlement to service connection for a bilateral ankle disorder.

3. Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1978.               

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.    

In a June 2007 decision, the Board denied the claims on appeal.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2009 decision, the Court remanded these claims to the Board for additional consideration.  

Upon additional review, the Board found that additional medical inquiry was warranted into the claims on appeal.  As such, the Board remanded this matter in November 2010.  The case is again ready for adjudication.    


FINDINGS OF FACT

1. The Veteran's hip disorders are not related to service or to a service-connected disorder.  

2. The Veteran's ankle disorders are not related to service or to a service-connected disorder.  

3. The Veteran's left knee disorder is not related to service or to a service-connected disorder.  

CONCLUSIONS OF LAW

1. A hip disorder was not incurred in or aggravated by active service, is not proximately due to or the result of a service-connected disorder, and may not be presumed related to service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).  

2. An ankle disorder was not incurred in or aggravated by active service, is not proximately due to or the result of a service-connected disorder, and may not be presumed related to service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).  

3. A left knee disorder was not incurred in or aggravated by active service, is not proximately due to or the result of a service-connected disorder, and may not be presumed related to service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In its August 2009 remand, the Court vacated the Board's decision to deny the Veteran's service connection claims for hip, ankle, and knee disorders.  The Court found that additional discussion was necessary into whether the Veteran's disorders related to other service-connected disorders.  See 38 C.F.R. § 3.310.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.303(a) (2010).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2010).  Certain disorders, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection under 38 C.F.R. § 3.303 will be granted where the record demonstrates (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

The Board also notes that service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

In this matter, medical evidence of record - to include VA treatment records dated from the early 1990s until July 2010, and to include several VA compensation examination reports dated between September 1999 and February 2011 - demonstrates that the Veteran has current bilateral hip, bilateral ankle, and left knee disorders.  Indeed, the February 2011 VA examiner, after indicating a review of the voluminous claims file and of the Veteran, diagnosed the Veteran with bilateral degenerative arthritis of the hips, bilateral trochanteric pain syndrome, degenerative arthritis in the left knee, tenosynovitis in the right ankle, and chronic sprain of the deltoid and lateral collateral ligaments in the left ankle.  The record also shows that the Veteran is currently service connected for fibromyalgia, a low back disorder, radiculopathy into her lower extremities from that disorder, and a right knee disorder.  

The Board will address the Veteran's claims to service connection separately below.  

	Hip Disorders 

Service medical records show no complaints, treatment, or diagnoses for a hip disorder.  The Veteran's separation reports of medical examination and history do not indicate a hip disorder.  A March 1985 VA treatment record noted - without diagnosing the Veteran with a hip disorder - a suspicion of a right hip disorder based on the Veteran's complaints of right groin pain.  But a March 1985 VA medical report indicated full range of motion in the hips, while a March 1985 x-ray report noted essentially normal hips.  And February 1986, January 1988, and March 1990 VA compensation examination reports addressing the Veteran's service-connected lower back disorder noted no problems for the Veteran's hips.  As such, the record lacks evidence showing that the Veteran incurred a hip disorder during service, incurred a hip disorder within the first year of discharge from service, or manifested a continuity of symptomatology indicative of a hip disorder in the first several years following discharge from service in June 1978.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.  

The earliest medical evidence in the record establishing a hip disorder is found in a November 1992 radiology report - indicating degenerative joint disease in the right hip - dated over 14 years following the Veteran's discharge from service in June 1978.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be construed as evidence against a claim of service connection).  And the earliest indication that the Veteran believed a hip disorder was service connected is found in a September 1993 Board hearing held over 15 years following discharge from service.  Based on this evidence, the Board finds that the preponderance of the evidence indicates that the Veteran did not incur a hip disorder during service that ended in 1978.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.

Moreover, the Board notes that the record contains no medical nexus evidence connecting either of the Veteran's hip disorders to service, or to her service-connected disorders.  

A September 1999 VA compensation examination report of record indicated that, "it is my opinion that degenerative joint disease ... [is] not as likely as not to be secondary (caused by) her service-connected back condition."  A December 1999 VA compensation examination report noted low back and hip disorders, but did not associate the hip disorder with service or with the service-connected low back disorder.  A December 2002 VA compensation examination report stated that no relationship existed between the Veteran's hip disorders and her service-connected low back disorder.  The examiner stated that the degeneration present in the Veteran's hips represented a natural history of hip degenerative joint disease.  And the examiner, in noting the lack of relationship between the back and hips, particularly found important the fact that the Veteran has no deformity such as scoliosis or significant kyphosis.  July 2004, March 2005, and August 2006 VA compensation examination reports expressly concluded that it was unlikely that the Veteran's hip disorders relate to her low back disorder.  Moreover, the August 2006 VA examiner found the Veteran's service-connected right knee disorder likely unrelated to the Veteran's hip disorders.  The examiner stated that the Veteran's hip disorder is a commonly occurring disorder in females.  

Pursuant to the Board's November 2010 remand, another VA compensation examination was conducted into this issue.  In the February 2011 report of record, the examiner indicated a review of the claims file, and an examination of the Veteran.  In the conclusion of the report, the examiner clearly indicated that the Veteran's bilateral hip disorder was likely unrelated to her service-connected orthopedic disorders.  Specifically, the examiner stated that the disorder was not "caused or aggravated by Veteran's service-connected conditions[.]"  In support, the examiner stated that the Veteran's degenerative arthritis in the hips "is caused by a femoral acetabular impingement syndrome which has a developmental condition."  The examiner continued that the Veteran's "hip symptoms are in part due to a greater trochanteric pain syndrome....  This is a common condition in the general population."  See Kightly v. Brown, 6 Vet. App. 200 (1994) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).

The Board notes certain evidence of record that may be construed as evidence that tends to support the Veteran's contention.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim).  

The September 1999 VA examiner offered a statement that could be construed as favorable to the Veteran's claim.  After noting degenerative changes in the Veteran's hips, and stating that "degenerative joint disease ... [is] not as likely as not to be secondary (caused by) her service-connected back condition[,]"  the examiner stated that the "service-connected back condition could worsen degenerative joint disease."  This statement indicates that the September 1999 VA examiner may have believed that the arthritis in the Veteran's hips could have been aggravated by her back disorder.  

Upon close review, the September 1999 statement is actually of limited probative value with regard to the particular issue before the Board.  The statement represents an indication of what that particular physician thought might be possible, rather than what is probable with regard to the Veteran's disorders.  Moreover, the report is accompanied by a statement that the claims file had been "available" not that it had been reviewed.  So it cannot be concluded that the examiner based the statement of possibility on the particular facts of the Veteran's case.  Further, that physician did not support the statement of possibility with a rationale, one that specifically explained how and why the Veteran's back disorder adversely interacted with the Veteran's diagnosed degenerative joint disease in the hips.  See Kightly, supra.  Earlier in the report, in noting disorders, the degenerative changes in the hips were noted.  But in the opinion of the report, the hips were simply ignored.  In sum, the statement of possibility in September 1999 is preponderated against by the other evidence of record that squarely addresses the Veteran's contention here, and which is clearly adverse to the Veteran's claim.

The Board has also reviewed the Veteran's statements of record, that her hip disorder is secondary to her service-connected disorders.  Since a statement received in July 1999, the Veteran has asserted that her degenerative joint disease "is a result of my body automatic[ly] compensating for my back condition."  In later statements, the Veteran has also asserted that her hip disorders relate to her other service-connected orthopedic disorders.  

The Board notes that in certain statements of record the Veteran has indicated a background in nursing.  The Veteran's service treatment records indicate that the Veteran served as an aircraft maintenance specialist.  But in an undated document received in the mid 1980s, the Veteran indicated service as a nurse's attendant and home health aide in the early 1980s, and service as an "LPN" for approximately 10 days in 1983.  Moreover, an examination report dated in February 1986 indicated that the Veteran was then "a student taking prenursing courses" and that she "was a nurses aide for a while" and was "a home house aide."  But the record is devoid of evidence indicating that the Veteran has served as, or has been educated as a medical professional.  Moreover, the record indicates that the Veteran has been employed by VA in a non-medical capacity - as a ratings specialists - since 2001.  The Board therefore considers the Veteran's statements regarding her disorders to be lay statements, and not statements of a medical professional.  

Lay evidence may be used to diagnose a Veteran's medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay evidence may be used to diagnose a condition when "(1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional").  Moreover, "[l]ay testimony is competent ... to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  But the Board also notes that a layperson is not competent to prove matters requiring medical knowledge, such as etiology of a condition or nexus.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In this matter, the particular question at issue is one that is medical in nature - is an internal pathology in the Veteran's hips caused by or aggravated by another internal pathology such as her back disorder.  As the internal nature of these disorders precludes lay observation by the Veteran, the Board finds her assertions regarding medical nexus to be of low probative value.  She is simply not competent to provide evidence that requires medical knowledge.  

The Board also notes that the Veteran has submitted internet articles in support of her claim that her service-connected disorders relate to her hip, knee, and ankle disorders.  But these articles are of limited probative value as well in the absence of medical evidence directly supporting her claims.  See Sacks v. West, 11 Vet. App. 314 (1998).  Though the articles add substance to the Veteran's theory of causation regarding secondary service connection, none of the articles addresses the Veteran's case specifically.  See Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  These articles are of limited probative value, particularly in light of the fact that the preponderance of the evidence of record is adverse to her claim, and in light of the fact that the supportive evidence of record is limited to the September 1999 statement of possibility, and the Veteran's own unpersuasive lay assertions.  

In sum, the evidence of record preponderates against the assertion that the Veteran's hip disorders relate to her service from June 1974 to June 1978, or relate to her service-connected orthopedic disorders.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

      Left Knee Disorder 

Similarly, the record lacks evidence showing that the Veteran incurred a left knee disorder during service, incurred a left knee disorder within the first year of discharge from service, or manifested a continuity of symptomatology indicative of a left knee disorder in the first several years following discharge from service in June 1978.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.  

The Board notes a December 1975 service medical record indicating "back and leg pain[,]" which does not mention the knee.  And a January 1977 record indicates full range of motion in the knee.  

But the Board also notes an August 1977 service medical record indicating that the Veteran twisted a knee.  The record does not indicate which knee the Veteran injured.  Nevertheless, the preponderance of the evidence indicates that the injury was to the service-connected right knee.  In September 2001, the Veteran indicated she injured her right knee while in service.  In August 2002, the Veteran connected her right knee disorder to twisting her knee in service, but did not discuss her left knee in this statement.  A July 2004 VA examiner indicated the in-service knee injury was to the right knee.  And the Veteran's separation reports of medical examination and history were negative for any left knee problems.  Based on this evidence, the Board finds that the preponderance of the evidence indicates that the Veteran may have incurred a right knee injury in service, but did not incur a left knee disorder during service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309. 

The earliest post-service medical evidence indicating an issue with the Veteran's knees is noted in an August 1979 VA medical examination report, in which the examiner notes that, upon successive movement of the legs when testing the Veteran for her service-connected low back disorder, the Veteran expressed pain in her knees.  But this examiner did not diagnose the Veteran with a knee disorder.  And there is no medical evidence that the Veteran continued having knee pain following this back examination.  A March 1985 VA medical report indicated full range of motion in the knees.  February 1986 and January 1988 VA compensation examinations for the service-connected lower back noted no problems for the Veteran's knees despite the testing of the Veteran's legs due to her complaints of radiculopathy.  

In fact, the earliest evidence of consistent complaints regarding knee problems is found in a March 1988 VA treatment record indicating stiffness in both knees.  These complaints were followed by an August 1991 statement, in which the Veteran complained of shooting pain, originating in her lower back, throughout her entire legs, and also noted "bony growths" below each knee cap, and a diagnosis of "Osgood-Schlatter's like" disorders.  A July 1993 VA treatment record notes the Veteran's complaints of bilateral knee pain.  And, in the December 1999 VA compensation examination, the Veteran indicated that her knee pain began six years earlier.  Based on this evidence of complaints of pain, and on the diagnosis of knee disorders, the Board finds that the continuity of symptomatology indicating a left knee disorder did not manifest until around 1988 at the earliest, approximately 10 years following the Veteran's discharge from service.  See Maxson, supra.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.

Moreover, the Board notes that the record contains no medical nexus evidence connecting the Veteran's left knee disorder to service, or to her service-connected disorders.  

The September 1999 VA compensation examiner stated that the Veteran's low back disorder did not cause her knee disorder.  A December 2002 VA compensation examination report stated that no relationship existed between the Veteran's back disorder and her left knee disorder.  In fact, this examiner found the Veteran's knees to be normal.  And this examiner, in noting the lack of relationship between the back and left knee, particularly found important the fact that the Veteran has no deformity such as scoliosis or significant kyphosis.  This opinion was later supported by July 2004 and March 2005 VA compensation examiner's opinions, which expressly found no relationship between the back and left knee disorders.  The August 2006 VA compensation examiner concluded that the Veteran's left knee disorder is not related to her service-connected right knee disorder, or her service-connected right side radiculopathy.  As a rationale, the examiner stated that the Veteran's knee arthritis is bilateral and symmetrical which is indicative of a bilateral knee disorder. 

The February 2011 VA examiner also found the Veteran's left knee disorder unrelated to her other service-connected orthopedic disorders.  Specifically, the examiner stated that the disorder was not "caused or aggravated by Veteran's service-connected conditions[.]"  In support, the examiner stated that the arthritis in the Veteran's left knee was "not uncommon" for a person the Veteran's age.  Further, the examiner indicated that an antalgic gait caused by one knee disorder could cause a second knee disorder.  But the examiner stated that the Veteran did not have an antalgic gait.  See Kightly, supra.  

The Board has again considered the evidence of record tending to favor the Veteran's claim, such as the statement of possibility from the September 1999 VA examiner, the Veteran's own statements, and the medical articles submitted into the record.  But the preponderance of the medical evidence of record is against whatever probative value can be found in this evidence.  The September 1999 comment is merely a speculative statement, rather than one that addresses the crucial issue of probability in this matter.  The Veteran's lay statements are of limited probative value because, as a layperson, she is not competent to offer evidence regarding internal medical pathologies and their potential interactions.  See Espiritu, supra.  And the medical articles submitted into evidence are of limited probative value because they do not address the Veteran's case specifically, and are not corroborated by medical evidence of record.  See Sacks, supra.  

In sum, the evidence of record preponderates against the assertion that the Veteran's left knee disorder relates to her service from June 1974 to June 1978, or relates to her service-connected orthopedic disorders.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  



	Ankle Disorders

The record also lacks evidence indicating that the Veteran incurred an ankle disorder during service, incurred an ankle disorder within the first year of discharge from service, or manifested a continuity of symptomatology indicative of an ankle disorder in the first several years following discharge from service in June 1978.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.  Service medical records are negative for ankle problems.  A service medical record dated in December 1975 indicated "back and leg pain."  But the record does not mention the ankle.  A January 1977 record indicates full range of motion in the ankles.  The Veteran's separation reports of medical examination and history do not indicate an ankle disorder.  The Board notes that a March 1988 VA treatment record indicated numbness and pain in the right foot associated with the Veteran's then, and still service-connected low back disorder.  But the record does not mention the ankle.  And the Board notes that February 1986, January 1988, and March 1990 VA compensation examinations for the service-connected lower back noted no problems for the Veteran's ankles.    

The earliest evidence indicating an ankle problem is found over 13 years following service, in an August 1991 statement.  In that statement, the Veteran complained of shooting pain into her right heel, and pain in both legs.  She stated her right ankle was swollen and with skin discoloration.  See Maxson, supra.  Nevertheless, in a subsequent VA examination, the Veteran's right ankle was found to be within normal limits.  Based on this evidence, the Board finds that the preponderance of the evidence indicates that the Veteran did not incur an ankle disorder during service, or soon afterward.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.

Moreover, the Board notes that the record contains no medical nexus evidence connecting either of the Veteran's ankle disorders to service, or to her service-connected disorders.  The September 1999 VA compensation examiner stated that the Veteran's low back disorder did not cause an ankle disorder.  The December 1999 VA compensation examination report noted low back and right ankle disorders, but did not relate the ankle disorder to service or to the service-connected low back disorder.  In fact, this examiner attributed the right ankle disorder to the nonservice-connected hip disorder.  A December 2002 VA compensation examination report stated that no relationship existed between the Veteran's ankle disorders and her service-connected low back disorder.  In fact, he found the Veteran's ankles to be normal despite bony spurs noted on x-ray examination.  The examiner, in noting the lack of relationship between the ankles and back, particularly found important the fact that the Veteran has no deformity such as scoliosis or significant kyphosis.  July 2004 and March 2005 VA compensation examination reports also indicated no relationship between the Veteran's back and ankle disorders.  

The February 2011 VA examiner also found neither of the Veteran's ankle disorders "caused or aggravated by Veteran's service-connected conditions[.]"  In support, the examiner stated that the symptoms produced by the ankle disorders "should not be attributed to" the arthralgias and muscle pain associated with the service-connected fibromyalgia.  The examiner indicated that the Veteran had "specific inflammatory/mechanical conditions" associated with the ankle disorders.  The examiner further stated that, in general, a low back disorder including radiculopathy does not cause degenerative or mechanical symptoms in the joints of the lower extremities.  See Kightly, supra.  

In assessing these claims, the Board considered the Veteran's statements and the medical articles submitted into evidence.  But again, this evidence tending to favor the Veteran is of limited probative value, and is substantially outweighed by the evidence of record that is adverse to the Veteran's claims.  See Espiritu and Sacks, both supra.  Indeed, the record lacks the requisite evidence of a nexus between the Veteran's ankle disorders and her service from June 1974 to June 1978, or between her ankle disorders and service-connected orthopedic disorders.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

In sum, the evidence of record preponderates against the Veteran's claims to direct and secondary service connection for her hip, ankle, and left knee disorders.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

1.  Entitlement to service connection for a hip disorder is denied.    

2.  Entitlement to service connection for an ankle disorder is denied.  

3.  Entitlement to service connection for a left knee disorder is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


